Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
July 23, 2009







 
Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed July 23, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00604-CV
____________
 
IN RE LAWRENCE EDWARD THOMPSON, Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On June
6, 2009, relator, Lawrence Edward Thompson, filed a petition for writ of
mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In his petition, relator seeks to compel the respondents,
the Honorable Robert Schaffer, presiding judge of the 152nd District Court of
Harris County, and the Harris County District Clerk to forward his notice of
appeal to the court of appeals.  
Relator=s notice of appeal has been filed in
this court and his appeal is pending in this court in cause no. 14-09-00596-CV,
styled Lawrence Edward Thompson v. Aldine Independent School District. 
Therefore, relator=s claim for relief has been rendered moot. 




Accordingly,
we dismiss relator=s petition for writ of mandamus.
 
PER CURIAM
 
Panel consists of Justices Anderson,
Guzman, and Boyce.